Case 1-19-cv-09362-JGK           Document 6          Filed in NYSD on 01/09/2020        Page 1 of 2
                                                            Sheehan & Associates, P.C.
                                505 Northern Blvd Ste 311     tel. 516.303.0552  fax 516.234.7800
                                 Great Neck NY 11021-5101            spencer@spencersheehan.com

                                                              January 9, 2020
District Judge John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                               Re:    1: 19-cv-09362-JGK
                                                      Pinkston v. Whole Foods Market Group, Inc.
Dear District Judge Koeltl:

        This office represents the plaintiff. In accordance with your Honor's Individual Practices
("Individual Rules"), plaintiff, jointly and with consent of defendant, requests an adjournment of
the Initial Conference scheduled for Monday, January 13, 2020. There have been no previous
requests for adjournment or extension of the conference date. No prior request was granted or
denied. Defendant consents to and joins plaintiff in the present request. The reason for this request
is because defendant only recently assigned outside counsel, who executed and returned a waiver
of service on Thursday, January 2, 2020. The parties request an adjournment of at least forty-five
(45) days so that opposing counsel can evaluate the case and discuss it with the undersigned in
advance of the date by which defendant's answer or response to the complaint is due, Monday,
March 2, 2020. Thank you.

                                                              Respectfully submitted,

                                                              ls/Spencer Sheehan
                                                              Spencer Sheehan


 ;f/JJOVIL/t-P             vU     f v6    S~/f~

  /'1 lf/1;-~tJ   JJi?
                  ,<<:1
                              ;JOJO K
                                   I
                                              4< JC>//'A
     fd     O~/Jfl'-€(}.


                                                                USDC SONY
                                                                DOCUMENT
                                                                ELECTRON!CALL y FILED
                                                                DOC#
                                                                DA TE FlLE-D:   _J_:I~--
                                                                                                 .   -·""~
Case 1-19-cv-09362-JGK          Document 6       Filed in NYSD on 01/09/2020         Page 2 of 2



                                      Certificate of Service

I certify that on January 9, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).


                                                CM/ECF         First-Class Mail      Email
 Defendant's Counsel, Brian R. Blackman,
 bblackman@blaxterlaw.com
                                                   •                 •

                                                               Isl Spencer Sheehan
                                                               Spencer Sheehan
